      (CNA LOGO) [c56164c5616401.gif]   Exhibit 10.17

     
333 South Wabash, 40-South, Chicago, IL 60604
  Stephen W. Lilienthal, CPCU
 
  Chief Executive Officer
 
  CNA Financial Corporation
 
   
June 18, 2007
  Telephone 312-822-2163
 
  Facsimile 312-822-1330
 
  Internet    stephen.lilienthal@cna.com
 
   
 
   
 
   
Thomas Pontarelli
   
1326 Evergreen Court
   
Glenview, IL 60025
   

Personal and Confidential
Dear Tom:
The purpose of this letter agreement (“Letter Agreement”) is to outline a
special severance pay and benefits continuation arrangement (the “Package”) for
you. This Package supersedes all of the terms and benefits of the special
arrangement described in a letter from me dated August 3, 2005. The Package as
detailed below in this letter agreement will be provided to you only in the
event that your employment with CNA ends prior December 31, 2009, and then only
(with the exception of one eligibility modification as outlined below), in the
event that you qualify for severance pay benefits according to the terms of the
CNA Severance Pay Plan as are in effect as of the date of this Letter Agreement.
A copy of the current CNA Severance Pay Plan is attached to this Letter
Agreement. Additional details of the Package are as follows.
First, under the terms of this Package, the eligibility for severance pay under
the CNA Severance Pay Plan is expanded to provide payment of severance to you in
the event that you are terminated involuntarily for Poor Performance during the
duration of the Package. Please note in the attachment that the CNA Severance
Pay Plan does not provide for benefits to employees who are terminated for poor
performance. All other provisions of the CNA Severance Pay Plan related to
eligibility shall remain in effect.
As part of the Package, the amount of severance pay you will receive under the
CNA Severance Pay Plan will be an amount equal to one year of your annual base
salary in effect at the time your employment by CNA ends. In addition, for a
period of one year after the effective date of such termination of employment
you will be eligible to continue participation in the following programs:
medical coverage under the CNA Health and Group Benefits Program in such medical
plan as you are enrolled at the time your employment ends; Accidental Death &
Dismemberment; Contributory Life; and Dependent Life at the employee
contribution rates in effect at the time of such termination of employment. This
one-year Health and Group benefit period will run concurrently with the duration
of COBRA coverage.
www.cna.com

 



--------------------------------------------------------------------------------



 



    -2-   June 18, 2007

Also, as a part of the Package, CNA will pay to you as severance an amount equal
to 100% of your target annual incentive bonus (AIB) award in effect at the time
of your termination of employment by CNA. This severance payment will be in lieu
of any other AIB awards, either unpaid prior year or current year. Eligibility
for awards at the time of termination of employment by CNA under other non-AIB
or incentive compensation plans, including Long Term Incentive and stock
options, will be determined by plan rules as they are then in effect.
Receipt of any part of the Package or any other payments or benefits referenced
in this Letter Agreement will require that you execute a general release in full
and settlement agreement as provided to you by CNA upon your termination of
employment by CNA. All payments pursuant to the Package and any other payments
referenced in this Letter Agreement will be subject to applicable federal, state
and local tax deductions. Nothing in this Letter Agreement or in any other CNA
policy, procedure or communication is intended or should be understood as a
promise or guarantee of future or continued employment. Your employment
relationship with CNA will continue to be one of employment at will, and nothing
in this Letter Agreement shall limit or otherwise affect your right or CNA’s
right to end that employment relationship at any time for any reason.
Tom, I very much appreciate and value your work and accomplishments and look
forward to enjoying continued success.
Sincerely,
/s/ Steve Lilienthal
Steve Lilienthal
 

           
ACCEPTED:  
  /s/ Thomas Pontarelli    6/19/07
 
         
 
  Thomas Pontarelli   Date

 